Citation Nr: 1513898	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  07-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the knees, to include as secondary to degenerative changes of the lumbar spine.

2.  Entitlement to service connection for osteoarthritis of the knees, to include as secondary to degenerative changes of the lumbar spine.

3.  Entitlement to service connection for asthma.

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for major depressive disorder.

5.  Entitlement to an evaluation in excess of 10 percent for eczema.

6.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial evaluation in excess of 20 percent prior to May 22, 2012 and in excess of 40 percent from May 22, 2012 for degenerative changes of the lumbar spine.

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to December 1, 2012.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) from December 1, 2012.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from September 2006, May 2009, October 2008, and December 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2015.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for rheumatoid arthritis and osteoarthritis of the knees, increased evaluations for degenerative changes of the lumbar spine and PTSD, and entitlement to a TDIU prior to December 1, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In March 2015, prior to the promulgation of a decision in the current appeal, the Veteran requested that her claims for an increased evaluation for eczema, to reopen the previously denied claim of service connection for depressive disorder, and for service connection asthma be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an evaluation in excess of 10 percent for eczema have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to whether new and material evidence has been submitted to reopen the claim of service connection for major depressive disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for asthma have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

4.  The Veteran's service-connected disabilities have precluded her from securing or following a substantially gainful occupation since at least December 1, 2012.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased Evaluation for Eczema and Service Connection for Depression and Asthma

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  At the March 2015 Board hearing, the Veteran withdrew the issues of an increased evaluation for asthma, to reopen the previously denied claim of service connection for depressive disorder, and for service connection asthma.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.

B.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

From December 1, 2012, the Veteran's service connected disabilities have been PTSD, evaluated as 70 percent disabling, degenerative changes of the lumbar spine, evaluated as 40 percent disabling, and eczema, evaluated as 10 percent disabling.  Her combined evaluation is 80 percent.  Thus, the Veteran meets the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) because there was one disability rated as 40 percent disabling and the combined evaluation was at least 70 percent.

A VA treating psychiatrist wrote in November 2012 that the Veteran was having great difficulty in her job in the substance abuse treatment field due to her mental illness.  The psychiatrist wrote in January 2013 that the Veteran had been unable to work since December 1, 2012 due to her mental illness and that the Veteran could not perform her job duties as a substance abuse counselor in training.  In April 2014 the psychiatrist opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  A private treating provider opined in July 2014 that that Veteran had total occupational and social impairment.  That provider also wrote in another July 2014 statement that the Veteran was unlikely unable to follow a substantial gainful occupation as a result of suspiciousness, panic attacks, memory loss, impaired judgment, impaired impulse control with irritability and periods of violence, and grossly inappropriate behavior in the workplace.  

Resolving reasonable doubt in the appellant's favor, the Board concludes that the evidence satisfactorily shows the criteria for an award of TDIU benefits have been met from December 1, 2012.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.16 (2014).  


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for eczema is dismissed.

The appeal as to the issue of whether new and material evidence has been submitted to reopen the claim of service connection for major depressive disorder is dismissed.

The appeal as to the issue of entitlement to service connection for asthma is dismissed.

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted from December 1, 2012.
REMAND

The Veteran seeks a higher rating for her PTSD.  She last had a VA examination in September 2012.  VA treatment records show that the Veteran has had two periods of VA impatient treatment for PTSD since then.  Given that the September 2012 VA examination may not accurately reflect the Veteran's PTSD and that it has been over two years since the last VA examination, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of her PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Veteran testified at the March 2015 hearing that she had received VA vocational rehabilitation and employment services.  These records have not been associated with the claims file.  Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a Federal agency.  38 C.F.R. § 3.159(c)(2) (2014).  The claim for entitlement to a TDIU prior to December 1, 2012 must then be reconsidered in light of the vocational rehabilitation records.

The record shows that the Veteran receives treatment through VA.  VA treatment records to December 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the Veteran must be afforded a contemporaneous VA examination to assess the current severity of her degenerative changes of the lumbar spine.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service and post-service bilateral knee disabilities, the nature, extent and severity of her lumbar spine disability and PTSD, and the impact of the service-connected disabilities on her ability to work prior to December 1, 2012.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to her claims.  She should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Obtain the Veteran's VA vocational rehabilitation records.

4.  Obtain VA treatment records from December 2013 to the present.

5.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for appropriate VA examinations to identify the nature, extent and severity of all manifestations of her service-connected degenerative changes of the lumbar spine and PTSD.  The examiners must identify the impact of the disabilities on the Veteran's ability to secure or follow a substantially gainful occupation prior to December 1, 2012.  If it would be speculative to state such an opinion, the examiner must state why that is so.

The claims folder should be made available to and reviewed by the examiners and all necessary tests, including range of motion studies, must be performed.

6.  Then readjudicate the appeal.  If any of the benefits sought on appeal are not granted in full, issue the appellant and her representative a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


